UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4638


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARQUAL LARON HUDGINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:13-cr-00077-RLV-DCK-1)


Submitted:   December 4, 2014             Decided:   January 15, 2015


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester, Douglas
E. Roberts, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, William M. Miller, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marqual Laron Hudgins was convicted after a trial of

one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012).                      He contends that the

district court erred when it denied his motion to suppress and

did   not    give    him     credit    under      the    Sentencing    Guidelines      for

acceptance of responsibility.               We affirm.

             We     review     factual      findings        underlying      a     district

court’s denial of a motion to suppress for clear error and legal

conclusions de novo.           United States v. Foster, 634 F.3d 243, 246

(4th Cir. 2011).            We may reverse for clear error only if “it is

left with the definite and firm conviction that a mistake has

been committed.”             United States v. Wooden, 693 F.3d 440, 451

(4th Cir. 2012) (internal quotation marks omitted).                         Because the

district court denied the motion to suppress, we construe the

evidence     in     the    light   most    favorable       to   the   Government,      the

party prevailing below.               United States v. Black, 707 F.3d 531,

534   (4th    Cir.        2013).      We   defer    to    the   court’s     credibility

findings.      United States v. Griffin, 589 F.3d 148, 150 n.1 (4th

Cir. 2009).

             The     “decision        to   stop    an    automobile    is       reasonable

where the police have probable cause to believe that a traffic

violation has occurred.”               Whren v. United States, 517 U.S. 806,

810 (1996).        Observation of any traffic violation, no matter how

                                             2
minor,    gives    an    officer      probable      cause       to    stop    the    vehicle.

United States v. Hassan El, 5 F.3d 726, 731 (4th Cir. 1993).

The    officer’s     subjective        intent       in    making      the     stop    is    not

relevant if “sufficient objective evidence exists to validate

the challenged conduct.”              United States v. Rooks, 596 F.3d 204,

210 (4th Cir. 2010).             We conclude that the district court did

not     clearly    err     finding     that        the     officer’s         testimony      who

initiated the traffic stop was credible.                          Taking his testimony

as true, it is clear that, because the driver engaged in a

traffic violation, the stop was proper.

            Under       U.S.    Sentencing         Guidelines        Manual     §    3E1.1(a)

(2013), the sentencing court should decrease the offense level

by two levels if the defendant clearly demonstrates acceptance

of    responsibility      for    his    offense.           When      the   district       court

determines that the defendant qualifies for a decrease under

subsection    (a),       the    offense      level       may    be    decreased       by    one

additional level under § 3E1.1(b), if the Government so moves,

“stating    that    the    defendant         has    assisted         authorities      in    the

investigation or prosecution of his own misconduct by timely

notifying    authorities         of    his    intention         to    enter     a    plea    of

guilty, thereby permitting the government to avoid preparing for

trial and permitting the government and the court to allocate

their    resources       efficiently[.]”            USSG    §    3E1.1(b).           In   “rare

situations, such as when the defendant goes to trial to assert

                                              3
and preserve issues that do not relate to factual guilt,” the

two-level adjustment may still be appropriate.                     United States v.

Jeffery, 631 F.3d 669, 678 (4th Cir. 2011) (internal quotation

marks omitted).          The two-level reduction “is not intended to

apply to a defendant who puts the government to its burden of

proof     at   trial   by     denying   the    essential      factual    elements   of

guilt.”        USSG § 3E1.1 cmt. n.2.           For the additional one-level

reduction to apply, the defendant must qualify for the two-level

reduction.       Because the district court “is in a unique position

to   evaluate     a    defendant’s      acceptance      of    responsibility,”      the

finding that the defendant is not entitled to a reduction is

“entitled to great deference on review.”                     USSG § 3E1.1 cmt. n.5.

Accordingly, we review a court’s decision in this regard for

“clear error.” *       United States v. Dugger, 485 F.3d 236, 239 (4th

Cir. 2007).       We conclude that the district court did not clearly

err when it determined that Hudgins’ refusal to stipulate that

he had a prior felony conviction, causing the Government to have

to prove this element at trial, was evidence that he was not

eligible for sentencing credit for acceptance of responsibility.

               Accordingly,     we   affirm     the   conviction     and    sentence.

We deny Hudgins’ motion to expedite the appeal as moot.                              We

dispense       with    oral     argument      because    the     facts     and   legal

      *
          We reject Hudgins’ contention that review is de novo.



                                           4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                5